Citation Nr: 0705475	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant served with the Washington Army National Guard 
from March 1954 to September 1955, and from May 1957 to May 
1960, to include periods of active duty for training in June 
1957, from August 1957 to February 1958, in June 1958, and in 
June 1960.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision in which the RO 
denied service connection for hearing loss, and for tinnitus 
of the right ear on the basis that the claims were not well 
grounded.  The appellant filed a notice of disagreement (NOD) 
in November 1999, and the RO issued a statement of the case 
(SOC) in February 2000.  In May 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims for service connection for hearing loss, and for 
tinnitus of the right ear.  The appellant filed a substantive 
appeal in July 2003.

In April 2004, the appellant and his nephew testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In October 2004, the Board remanded the claims on appeal to 
the RO  for further development.  After accomplishing further 
action, the RO continued the denial of the appellant's claims 
(as reflected in the November 2005 SSOC) and returned the 
matters to the Board for further appellate consideration.

In the January 2007 Informal Hearing Presentation, the 
veteran's representative included the issue of whether new 
and material evidence has been received sufficient to reopen 
a claim for service connection for bilateral hearing loss.  
The representative also submitted argument pertaining to that 
issue.  The Board notes that in August 1978, the veteran 
filed a claim for service connection for right ear draining 
and also stated that he could not hear.  In November 1978, 
the RO notified the veteran that his claim for service 
connection for draining right ear was denied.  The veteran 
did not appeal this decision.  Currently, the veteran is 
claiming service connection for bilateral hearing loss.  
Although the veteran was previously denied by the RO for 
draining right ear in November 1978 and he did not appeal 
that decision, the Board finds that the veteran's current 
claim for service connection for bilateral hearing loss 
should be adjudicated on a de novo basis, as the previous 
November 1978 RO denial and the current claim for service 
connection are for two distinct disabilities.

For the reasons set forth below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claims.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Specific to the appellant's National Guard Service, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 1131 (West 2002).

The appellant claims that he has bilateral hearing loss and 
right ear tinnitus as a result of acoustic trauma while 
serving during a period of active duty for training.  

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).  

In August 1999, the appellant underwent VA audiometric 
testing, which revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
45
60
65
LEFT
5
20
35
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

Based on the audiometric testing results, the appellant is 
considered to have a bilateral hearing loss disability 
according to 38 C.F.R. § 3.385 (2006).  The appellant was 
also diagnosed with tinnitus, by history, during a July 1999 
VA examination.  The July 1999 VA examiner also opined that 
the appellant's tinnitus in the right ear and his decreased 
hearing acuity were, on a more probable than not basis, 
significantly affected by history of loud noise exposure 
while on active duty in the military.  Although the appellant 
is shown to have a current diagnosis of bilateral hearing 
loss and tinnitus, and the July 1999 VA examiner's opinion 
tends to create a nexus between his current disabilities and 
his service, the record does not support the occurrence of a 
specific injury (to include acoustic trauma) either ear in 
service.

During his April 2004 Board hearing, the appellant testified 
that he was treated for ear draining at the base hospital at 
Fort Ord, California, following injury to the appellant's 
ears approximately one month after beginning active duty for 
training at the Yakima Firing Center in 1957.  Therefore, in 
October 2004, the Board remanded the appellant's appeal to 
the RO for further development, to include contacting the 
Adjutant General of the Washington National Guard and any 
other appropriate sources to ensure that all service medical 
records for the period from August 1957 to May 1960 had been 
associated with the claims file.

In January 2005, the RO requested the appellant's service 
medical records from the National Personnel Records Center 
(NPRC) for his period of active duty for training.  The NPRC 
responded that the appellant's service medical records were 
fire-related (destroyed in the 1973 fire at the NPRC).  It 
further responded that no further search for alternate record 
sources could be made without specific information on the 
appellant's assigned training unit at the time of the injury. 

In February 2005, the RO received the appellant's service 
personnel and medical records from the Adjutant General of 
the Washington National Guard.  

In February 2005, the RO again requested that the NPRC 
furnish the appellant's service medical records for treatment 
for ear draining at the Base Hospital at Fort Ord, California 
during his period of active duty for training in June 1957 or 
from August 1957 to February 1958.  The RO noted the 
appellant's training unit as "Batry A 1st Gun Bn (90MM), 
205th Arty, Wing Armory, So. 3rd & E Walnut in Yakim, 
Washington."  The NPRC responded that the unit furnished by 
the RO was the appellant's National Guard unit, as found in 
his National Guard service personnel records, and not his 
unit while he was on active duty for training.  Therefore, no 
search of unit records was possible based on the available 
information.  The RO did not submit another request for the 
appellant's service medical records using his correct unit 
information.

As the record indicates that the appellant's service medical 
records during his period of active duty for training were 
likely destroyed in a fire at the NPRC in 1973, the Board is 
aware that in such a situation it has a heightened duty to 
assist the appellant in development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty 
to assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).

Therefore, the Board finds that additional development is 
necessary before adjudication of the appellant's claim.  In 
this regard, the Board notes that the claims file includes a 
Form DD-214 related to the appellant's period of active duty 
for training from August 1957 to February 1958.  The 
appellant's unit is noted as "Co B 13th BG (CST), Fort Ord, 
California."  The Board finds that the RO should again 
request any records of treatment for the appellant's ear 
draining at the Base Hospital at Fort Ord, California during 
his period of active duty for training, using the appellant's 
correct unit as noted above.  As the appellant states that 
his draining of the ear began within the first month of his 
active duty for training, the RO should request records for 
the period from August 1957 to September 1957 if the dates 
searched need to be within a two-month period.

The record also reflects that the appellant receives 
treatment at the Yakima VA Clinic.  Therefore, the RO must 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the Yakima VA Clinic, in 
Yakima, Washington, dated up to January 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Yakima VA Clinic since 
January 2005, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to either or both 
claims, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date, as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC and 
request any service medical records 
showing treatment for the appellant's 
draining ear at the Base Hospital at Fort 
Ord, California from August 1957 to 
September 1957.  The appellant's unit 
during his period of active duty for 
training should be submitted with the 
request, which is "Co B 13th BG (CST), 
Fort Ord, California."  A search for 
alternative records should also be 
conducted.  If, after making reasonable 
efforts, the RO is unable to obtain any 
such records, the RO must specifically 
document what attempts were made to obtain 
the records.  The RO must notify the 
claimant of the specific records that it 
is unable to obtain and provide the 
appellant with an opportunity to respond.

2.  The RO should obtain from the Yakima 
VA Clinic all pertinent records of 
evaluation or treatment of the appellant's 
bilateral hearing loss and/or tinnitus, 
from January 2005 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

3.  The RO should send to the appellant and 
his representative a letter requesting that 
the appellant provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to either or both claims on appeal.  
The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period. 

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
(cited to above). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and legal 
authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

